Order entered on November 20, 1959, denying plaintiff’s motion for a reconsideration of the denial of an application for a preference under subdivision 5 of rule V of the New York County Supreme Court Trial Term Rules so appealed from be and the same is hereby reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellant, and the motion for a preference granted, with $10 costs. On the record before us, a preference was warranted under the rule. The appeal from the ex parte order, entered September 15, 1959, is dismissed. Concur — Botein, P. J., Rabin, McNally and Stevens, JJ.